Citation Nr: 0005042	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-06 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for trochanteric 
bursitis of the hips.

2.  Entitlement to service connection for synovitis of the 
ankles.

3.  Entitlement to service connection for synovitis of the 
left knee.

4.  Entitlement to service connection for a disability of the 
right elbow.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
May 1970.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to service connection for multiple disorders.

In July 1997 the Board granted entitlement to service 
connection for chronic right knee and right shoulder 
disorders, bilateral defective hearing, and tinnitus, and 
remanded to the RO the claims of service connection for 
trochanteric bursitis of both hips, bilateral ankle 
synovitis, and left knee synovitis.

In July 1997 the RO implemented the Board's determination by 
issuing a rating decision reflecting service connection 
having been granted for tinnitus with assignment of a 10 
percent evaluation, bilateral hearing loss with assignment of 
a noncompensable evaluation, chronic synovitis and 
degenerative changes of the right knee with assignment of 10 
and 30 percent evaluations, and tendinitis with muscle strain 
of the right shoulder with assignment of a 10 percent 
evaluation.  The Board also remanded the case to the RO for 
further appellate consideration.  The issue of entitlement to 
service connection for a disability of the right elbow was 
added to the appeal during remand status.  






The veteran was notified in late August 1997 of the July 1997 
RO rating decision that implemented the Board decision and 
assigned various ratings.  The record shows that the veteran, 
in correspondence to the RO dated early in August 1998, 
indicated a desire to continue with the appeal concerning his 
"arthritis problems, hearing problems etc..."  

The RO in September 1999 granted service connection for left 
shoulder and cervical spine disorders, continued the current 
evaluation for hearing loss and reevaluated the veteran's 
previously service connected disability of the thoracic and 
lumbar spine.  After being advised of the determination by 
letter dated in September 1999, the correspondence from the 
representative in November 1999 is directed to the service 
connection issues that remained unresolved by the July 1997 
Board decision.  

There is no other more recent communication from the veteran 
or his representative to indicate a desire to add other 
issues to the appeal at this time though a notice of 
disagreement with any matter adjudicated in the September 
1999 RO rating determination.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The case has been returned to the Board for further appellate 
review.

The Board observes that the issue of service connection for 
arthritis of multiple joints was remanded to have the veteran 
clarify the specific joints claimed.  In light of the October 
1994 RO hearing testimony (transcript at 14) and subsequent 
argument on appeal, the Board is satisfied that the issues 
being considered reflect the extent of the claimed arthritis.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
trochanteric bursitis/arthritis of the hips, 
synovitis/arthritis of the right ankle and disability of the 
right elbow are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

2.  The claims of entitlement to service connection for 
synovitis/arthritis of the left knee and synovitis/arthritis 
of the left ankle are supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
trochanteric bursitis/arthritis of the hips, 
synovitis/arthritis of the right ankle and a disability of 
the right elbow are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claims of entitlement to service connection for 
synovitis/arthritis of the left ankle and synovitis/arthritis 
of the left knee are well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show he was seen with 
complaints which included left ankle swelling during the 
treatment in late 1966 and early 1967 after a left tibia 
injury.  A left thigh muscle pull was noted in December 1966.  
On an evaluation of low back pain in June 1969 it was noted 
that he had full range of motion of the hips.  The May 1970 
medical examination for separation is pertinently 
unremarkable.  

The veteran's VA compensation application history shows in 
May 1980 compensation was sought for a skin disorder and that 
arthritis of the back was claimed initially in late 1986.  
The record of private medical treatment compiled at that time 
dated from 1970 through the late 1980's and was unremarkable 
with respect to the left knee, the hips or the ankles.  There 
was a singular reference to left radial head bursitis in 
1982.  A VA examination in 1989 was also unremarkable for a 
diagnosis of any disorder of the ankles, the hips or the left 
knee and the veteran's complaints were directed to other 
joints.  The examiner noted that he had a pelvic tilt 
secondary to a developmental shortening of the left leg. 

At a Board hearing in 1991 in connection with the claim of 
service connection for a back disability, the veteran stated 
that his knees would hurt if he sat in one place for a long 
time.  He reported that in addition to his back his ankles, 
knees and right hip bothered him (Transcript at 16, 22).  

VA examined the veteran in August 1992.  He reported pain in 
the left hip and the ankles since 1989 but recalled some 
lateral pain in the right hip soon after service.  The pain 
had evolved on the left in the previous two years.  He also 
reported chronic ankle pain of two years, chronic knee pain 
and occasional collapsing.  The examiner reported 
trochanteric bursitis of the hips, chronic synovitis and 
degenerative arthritis of the knees and chronic ankle pain 
diagnosed as synovitis.  X-rays of the pelvis, the knees and 
the ankles were read as showing no degenerative changes of 
the knees, the ankles or the pelvis.  On reexamination in 
June 1993 the diagnoses were essentially unchanged.

At a RO hearing in 1994 the veteran recalled hip pain 
complaints from the late 1970's, knee pain symptoms from the 
mid 1980's and ankle complaints in the previous five or six 
years (Transcript at 5-6, 14).

A VA examiner in October 1997 reported that the veteran had 
three episodes in service where he was blown up by booby 
traps and had no major fractures but complained of numerous 
stiffening joints off and on since then.  

The examiner noted he had no real pain in his elbows, but 
that he did report clicking, pain and swelling of the knees, 
and periodic sharp pain and stiffness of the hips that did 
not radiate.  His ankles had a soft-sand grittiness and there 
had been a recent right ankle injury.  After examination of 
the various joints including evaluation of recent radiology 
reports the examiner, in summary, reported that the findings 
for the veteran's knees and good ankle were relatively minor 
and not indicative of an overall joint condition related to 
each other but were more reflective of joint problems in an 
older man who was beginning to have some osteoarthritis 
symptoms.  

The examiner opined that the right knee effusion and mild 
loss of musculature was probably related to a recent right 
ankle fracture.  It was the examiner's opinion that his major 
injury was chronic lumbar spine instability secondary to his 
war injury and that there were no other major joint problems 
felt to be related to the war injuries.  The x-ray showed no 
evidence of narrowing or osteoarthritis of the hips, a normal 
left ankle and mild osteoarthritis of the knees.

On VA examination in October 1998 the veteran's history was 
one of pain complaints in various joints from time to time 
beginning in service.  With respect to the right elbow the 
examiner reported that it lacked the last 35 degrees of 
flexion and extension, and there was x-ray evidence of 
significant attempt of reconstruction.  The findings for the 
hips, the ankles and the left knee were also reported.  The 
diagnoses included extensive right ankle fracture with 
traumatic arthritis secondary to nonmilitary circumstance, 
mild minimal degenerative changes of the knees and left ankle 
of constitutional etiology and right elbow traumatic changes 
secondary to civilian injury in 1997.  X-ray of the hips was 
read as showing mild degenerative changes. 

The examiner opined that the mild changes as described in 
history with minimal range of motion change for the knees and 
left ankle related in all likelihood to either the normal 
aging characteristic with minimal aggravation "by as 
described his military history".  

The examiner stated that right elbow injury was a civilian 
injury and not related to any military history event.  The 
examiner stated that it was impossible to determine the 
status of the right ankle military exposure since it 
underwent such a catastrophic fracture and subsequent open 
reduction/internal fixation.  The examiner indicated that the 
same could be said for the right elbow in that there had been 
a rather remarkable amount of fracture with a notable amount 
of surgery attempting to repair that as well.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 



(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Allen, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5 (1999).


Analysis

It is noted that the veteran had injury to the spine in 
combat.  Service medical records show treatment for the spine 
but no other joint claimed specifically except for the left 
ankle.  That treatment coincided with the treatment of a left 
tibia injury.  It is obvious, from the circumstances of his 
service, that he was exposed to trauma in service.  However, 
even considering that such trauma was incurred during 
service, competent evidence of current disability and of 
medical nexus must be presented for the hips and right ankle 
as 38 U.S.C.A. § 1154(b) does not provide a substitute for 
evidence of medical nexus and present disability.  

Based upon the application of the current legal standard for 
claims such as the veteran's, the Board finds the claims for 
service connection for disability of the hips, the right 
elbow and the right ankle are not well grounded.  

The presumed truthfulness of the veteran's sworn testimony 
and other evidence satisfies one element of the well grounded  
claim analysis.  However, the Board must point out that the 
claim lacks medical nexus evidence critical to a well 
grounded claim and current legal authority does not create an 
exception to that requirement in this case.  See, e.g., 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 498 (1997). Continuous symptomatology since 
service is not shown by medical evidence.  McManaway v. West, 
13 Vet. App. 60 (1999).

There is no medical evidence of record in support of a nexus 
to service for the hips, the right elbow or the right ankle.  
Nor is it argued that the record warrants consideration of 
service connection on a presumptive basis for arthritis where 
applicable.  Where the determinative issue involves causation 
or a medical diagnosis, as is the case in the veteran's 
claim, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertion on a matter of medical 
causation or etiology would not be entitled to any favorable 
presumption in the well-grounded determination.  The VA 
examiner in 1997 did opine unfavorably and that opinion with 
respect to the hips and the right ankle is not changed by the 
examiner's comments in late 1998.  The right elbow disability 
clearly appears unrelated to service in view of the evidence 
showing recent traumatic injury without any reference to the 
right elbow earlier.

The Board in remanding the case believed it was necessary to 
explore further the possible etiology for the veteran's 
disorders at issue and, in essence, insure due process.  The 
RO was very conscientious in seeking additional evidence and 
having the veteran examined as the Board requested.  

In so doing the Board may have extended to the appellant more 
than the customary preliminary or threshold assistance that 
may voluntarily be accorded a claimant by VA at the initial 
stages of a claim since the claim at that time lacked 
elements necessary to establish a well ground claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997); Sarmiento v. 
Brown, 7 Vet. App. 80, 85-86 (1994).  See also Carbino v. 
Gober, 10 Vet. App. 507, 510-11 (1997).  

However, since the Board finds the claim not well grounded, 
there is no further duty to assist in development.  The RO 
has conscientiously sought to develop the claim.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board in remanding the 
case may have conveyed the impression that the claim was well 
grounded.  The determination of well groundedness must apply 
the current legal standard.  As the claim is not well 
grounded, there is no duty for VA to obtain another 
examination or opinion.  Brewer v. West, 11 Vet. App. 228 
(1998).  The principle that VA cannot assist in developing a 
claim that is not well grounded was recently discussed at 
length in Morton v. West, 12 Vet. App. 477 (1999).

The Board has considered and denied the veteran's claims for 
service connection for the current disability of the hips, 
the right elbow and the right ankle on different grounds from 
the RO.  However, the veteran has not been prejudiced as the 
RO accorded more consideration than the claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
through the statement of the case, and the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been requested and/or obtained that 
would well ground the claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Regarding the left ankle and the left knee, the determinative 
issue involves causation and there is competent medical 
evidence to the effect that the claims for service connection 
are possible or plausible.  Murphy, 1 Vet. App. at 81.  

The presence of cognizable evidence renders a veteran's claim 
well grounded.  The opinion of the VA examiner in 1998 
addressed the nexus question regarding the left ankle and the 
left knee and his comments, viewed liberally, may be 
reasonably interpreted as favorable to a claim based on 
aggravation.  The Board finds this medical evidence 
sufficient to meet the rather low burden necessary to 
establish a well grounded claim.

The evidentiary considerations to establish service 
connection for adjudication on the merits are somewhat 
different from those in determining well groundedness.  
For example, in the threshold determination of well 
groundedness, the Board may not assess the credibility of an 
evidence provider, as such statements are entitled to a 
presumption of credibility.  

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that is discussed below 
in the remand portion of this decision.  The Board believes 
that the claim requires additional development in view of the 
current state of the record in order to meet the duty to 
assist and comply with applicable regulatory criteria, and 
such development is addressed in the remand portion of the 
decision.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for trochanteric bursitis 
of the hips, a disability of the right elbow and a disability 
of the right ankle claimed as synovitis, the appeal as to 
these issues is denied.  

The veteran having submitted well grounded claims of 
entitlement to service connection for disability of the left 
ankle and the left knee including synovitis, the appeal is 
allowed to this extent.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that additional development is necessary to 
meet the duty to assist and comply with the regulatory 
criteria applicable to claims for service connection of the 
current disability of the left ankle and the left knee as 
secondary to service-connected disability.  The Board 
interpreted the 1998 VA examiner's statement regarding the 
left knee and the left ankle as favorable to service 
connection based on aggravation.  The minimal aggravation of 
the knee and the ankle by "military history" may be 
interpreted as linking the current level of disability in 
part to service-connected disability.  The principles for 
such claims established in Allen v. Brown require that 
further development be completed.  After review of the 
record, the Board is unable to confirm that the VA examiner 
in 1998 reviewed the claims folder, although it was to be 
made available for review. 

In view of the duty to assist obligation and the requirement 
that the record be adequate for an informed determination of 
the issues under consideration, the case is remanded for the 
following action:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should again ask the veteran 
to identify all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional reports referable 
to treatment of the left knee and left 
ankle.  After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response to the above inquiry, the 
RO should obtain all outstanding VA 
treatment records.  

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist to 
determine the nature, extent, and probable 
etiology of any left knee and/or or left 
ankle disorder(s) found on examination.  Any 
further indicated special testing should be 
conducted.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  



The examiner should be asked to provide an 
opinion as whether any left knee and/or left 
ankle disorder(s) found on examination is/are 
causally related to service-connected 
residuals of a back injury with degenerative 
arthritis of the lumbar spine with 
compression fracture of T12/T11, 
osteoarthritis of the cervical spine at C4-5 
and C5-6, degenerative arthritis of the left 
shoulder, glenohumeral joint, degenerative 
arthritis of the right shoulder, glenohumeral 
joint, chronic synovitis with degenerative 
changes of the right knee, and or stress 
fracture of the left mid-fibula or 
alternatively, whether a service-connected 
disability(ies) "aggravates," or makes 
worse, any left knee or left ankle 
disorder(s) found.  

If aggravation is determined to be present, 
the examiner should address the following 
medical issues: (1) The baseline 
manifestations which are due to the effects 
of any left knee and/or left ankle 
disorder(s) determined present; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due to 
service-connected disability(ies) based on 
medical considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any left knee 
and/or left ankle disorder(s) determined 
present are proximately due to a service-
connected disability.  

The physician should state the relative 
contribution of a service-connected 
disability to the overall level of impairment 
from the left knee and/or left ankle 
disability in percentage terms, if possible.  
The rationale for all conclusions and 
opinions expressed should be provided.  Any 
consultations with other specialists deemed 
necessary for a comprehensive evaluation 
should be obtained.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective procedures 
to insure compliance with Stegall, supra.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of service connection for a 
left knee disability and a left ankle 
disability to include as secondary to 
service-connected disability(ies).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

